The Honorable Ted Butler                                   Opinion No. H-        196
Criminal District Attorney
Bexar County Courthouse                                    Re:   The constitutionality of Acts
San Antonio, Texas   78204                                       1973, ch. 224, p. 520,
                                                                 providing for a jail adminis-
                                                                 trator for Bexar County.

Dear Mr.   Butler:

      ‘You have asked whether Acts 1973. 63rdLeg.,                 ch. 224-p.    520, which
establishes the office of jail administrator in Bewr              County~.is constitutional.
That Act provides,    in part:

                     l’(c) The commissioners    court, .of ~Bexar County,
               Texas may appoint a jail administrator       who ,&all exercise
               all authority, supervision,   and-control over the jail, as
               well as all other statutory duties of the sheriff with
               rerpect to the jail. I’

      Article.3,      Section 56 of the Texas Constitution           provides    in part:

                         “The Legislature   shall not, except as otherwise
                   provided in this Constitution, pass any local or special
                   law, authorizing:

                                                 .   . .


                        “Regulating the affairs       of counties,     cities,   towns,
                   wards or school districts;




                         “Creating   offices,   or prescribing       the powers     and




                                          p. 919

                                                                             \
The Honorable     Ted Butler,     page 2   (H-196)




                duties of officers,   in counties,   cities,   towns,   election
                or school districts;”

       In construing   this section of the Constitution.       the Supreme    Court of
 Texas has said:

                       I, . . .we hold that a law that has uniform..applic,ation
                throughout the state to cities of a certain class, as to
                populatio,n. or other legitimate classification,   is not
                repugnant to the constitutional provision under discussion,
                even though there is only one city in the state of that
                class, but when the law is so drawn that it applies only
                to one city, and can never apply to any but this, one city
                in any possible event, the law is unconstitutional and
                void, because such a law is not based on classification
                butn    isolation. ” (emphasis added).

 City of Fort Worth v. Bobbitt, 36 S.W.2d 470. 473 (Tex. 1931). See also,
 Anderson v. Wood, 152 S.W.2d 1084 (Tex. 1941); Bell County v. Hall, 153
 S. ,W. 121 (Tex. 1913); Fritter v. West, 65 S.W.2d 414 (Tex. Civ. App.,
 San Antonio, 1933, writ ref’d); Attorney General Opinions H-67 (1973). H-52
 (1973). and H-8 (1973).

         As the questioned statute specifically  names Bexar County as the only
 county to which it a.pplies, we believe that it is a local law prohibited by
 Article   3, Section 56 of the Constitution.   The doctrine that legislation on sub-
 jects in ‘whichtbr people at large are interested will not be considered a local or
 special law, 3.)      Smith v. Davis, 426 S.W.2d 827 (Tex. 1968). is inapplicable
 here.

        As it is our opinion that the act in question is unconstitutional          as a local
law.   it is unnecessary  to consider ‘your other questions.

                                      SUMMARY

                A statute which provides     for a jail administrator      for




                                      ps 920
The Honorable   Ted Butler,   page 3     W-196)



     Bexar   County alone,    is unconrtitutional   ae a local law.

                                                    Very truly yours,




                                                    Attorney   General   of   Texae




DAVID M. KENDALL,       Chairman
Opinion Committee




                                   p. 921